Citation Nr: 0843751	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  04-42 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds of the left shoulder.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the thoracic region of 
the back.  


REPRESENTATION

Appellant represented by:	Maria M. Chesterton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the veteran's original claim was 
remanded by the Board in August 2006.

The Board also notes that the claim for service connection 
for degenerative disc disease with spondylolisthesis was 
granted by a rating decision dated July 2007 and is therefore 
no longer before the Board.  Additionally, the Board notes 
that service connection for peripheral neuropathy, left upper 
extremity (dominant) was granted by a March 2008 rating 
decision.  Finally, a separate rating for back strain was 
assigned removing that "back strain" from the left shoulder 
wound.  The issue has been recharacterized as such on the 
title page.


FINDINGS OF FACT

1.  The veteran is left hand dominant.

2.  The veteran's residuals of a shell fragment wound to the 
left shoulder are productive of no more than moderate 
disability.  The shell fragment wound injury results in a 
well-healed scar, with some retained metallic fragments and 
some muscle atrophy.  There was no artery or nerve 
involvement and no fractures were identified.

3.  The veteran's residuals of a shell fragment wound to the 
thoracic spine are productive of no more than a moderate 
disability.  The shell fragment wound injury resulted in a 
well-healed scar.  There was no rib or lung impairment 
identified.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the left shoulder, 
Muscle Group III, are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.56, 4.73, Diagnostic Code 5303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the thoracic 
spine, Muscle Group XX, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.56, 4.73, Diagnostic 
Code 5320 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that the claim was 
remanded, in part, in August 2006 to provide the veteran with 
proper notice.  After the claim was remanded, the VA notified 
the veteran in letters dated October 2006, April 2008, and 
June 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The June 2008 
letter specifically informed the veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The claim was readjudicated in the July 2008 
supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case as well as in the June 2008 
correspondence, he was provided actual notice of the rating 
criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


History

By way of background, the service medical records show that 
the veteran sustained the service-connected injuries from a 
grenade explosion.  Service medical records revealed that the 
veteran sustained shell fragment wounds to the thoracic 
region muscles posterior to the 5th rib of the back, as well 
as to the left shoulder.  Records reveal that the wounds were 
debrided under local anesthesia.  There was no evidence of 
bony involvement and no artery or nerve involvement.  Similar 
findings were reported on the first VA examination after 
service.  No significant deep tissue loss has been 
demonstrated.

Service connection was granted for shell fragment wounds of 
the left shoulder with back sprain.  A 20 percent rating 
effective January 1969 was assigned for moderate impairment 
to muscle group (MG) III, under diagnostic code 5303.  
Service connection was also granted for a shell fragment 
wound to the thoracic muscle region of the back, 
noncompensably rated as a slight impairment to muscle group 
XX under diagnostic code 5320.  A January 1974 rating 
decision increased the rating for a shell fragment wound to 
the thoracic muscle region of the back (muscle group XX) to 
10 percent, effective September 1973.  Both ratings have 
remained unchanged since that time.  In November 2001, the 
veteran submitted a claim for increased ratings for his 
above-mentioned shell fragment wounds of the left shoulder 
and thoracic region of the back.  An August 2002 rating 
decision denied an increased rating, and the veteran 
appealed.  

Records revealed that in 1998 the veteran underwent a 
debridement of the rotator cuff, debridement of the anterior 
labrum and biceps tendon, subacrominal decompression and 
arthroscopic procedure for his impingement syndrome of the 
left shoulder.  

VA treatment records dated June 1997 to February 2002 noted a 
history of shrapnel injury with intermittent low back pain 
and right leg pain.  A May 2001 focused physical examination 
noted no costovertebral angle tenderness and no spinal 
tenderness.  A November 2001 record indicated slight 
thoracolumbar scoliosis with free range of motion in all 
planes.

An April 2002 VA examination of the left shoulder indicated 
complaints of pain and weakness in the left shoulder, but no 
swelling, heat, redness, instability, or giving way of the 
joint.  The veteran reported he was left hand dominant.  The 
examiner noted that the veteran had arthroscopic surgery in 
1998 to rotator cuff repair and bone debridement.  Upon 
physical examination, the examiner noted that there had been 
no episodes of dislocation or recurrent subluxation, and no 
inflammatory arthritis.  Active and passive range of motion 
was intact with forward flexion to 100 degrees, abduction to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 85 degrees.  Elbow flexion was to 140 degrees, 
forearm supination was to 85 degrees, forearm pronation was 
to 80 degrees, wrist dorsiflexion was to 70 degrees, wrist 
palmar flexion was to 80 degrees, and wrist radial deviation 
was to 20 degrees.  There was no evidence of pain on range of 
motion and there was no pain on palpation of the shoulder 
joint.  Muscles were intact and there was no atrophy.  The 
examiner also noted that the veteran was able to work as a 
letter carrier without any restrictions.  An x-ray of the 
left shoulder revealed radiopaque densities in the soft 
tissues compatible with previous gunshot or shrapnel with a 
minimal spur along the inferior aspect of the left glenoid 
fossa.  An x-ray of the thoracic spine noted mild 
degenerative changes.  The examiner provided a diagnosis of 
status post left arthroscopic surgery of rotator cuff tear 
and status post shrapnel wound of the left shoulder.  

VA Treatment records dated March 2004 to May 2007 primarily 
reflected treatment for heel pain, but did indicate treatment 
for back pain, a shrapnel injury to the left shoulder, and 
left elbow discomfort.  An April 2006 treatment record noted 
some continued left shoulder discomfort.  

The veteran was afforded a hearing in January 2006 before the 
undersigned veteran's law judge.  During his hearing, the 
veteran testified the he was hit by shrapnel when a grenade 
went off a few feet from him during his service.  While the 
veteran testified he was told he had shrapnel lodged in his 
right lung, he never had any pulmonary issues or problems 
with his lung deflating.  The veteran also testified 
regarding his symptoms involving his low back and left upper 
extremity disabilities.  

The veteran was afforded another VA examination of the left 
shoulder in April 2007.  The examiner noted that the veteran 
had a bullet fragment in the left anterior shoulder muscles 
and that some fragments were surgically removed.  The veteran 
complained of shoulder pain worsening over the last three or 
four years that was aching, constant and moderate in 
intensity.  The veteran also reported stiffness, fatigue, and 
lack of endurance.  The veteran stated that he had flare-ups 
in the left shoulder, especially at night when he lies down 
on the shoulder.  Physical examination noted no evidence of 
swelling, tenderness, or atrophy.  The left shoulder muscles 
were weak, 4 over 5.  Forward flexion was to 105 degrees with 
pain, abduction was to 110 degrees with pain, external 
rotation was to 62 degrees with pain, and internal rotation 
was to 30 degrees with pain.  The examiner provided a 
diagnosis of glenohumeral osteoarthritis.

The veteran was also provided with a VA examination of the 
spine in April 2007.  The examiner noted that the records 
reviewed revealed that the veteran was hit with shrapnel over 
the right upper back.  Examination revealed flexion to 45 
degrees with pain, extension to 12 degrees with pain, lateral 
flexion to 18 degrees to the right with pain, and 15 degrees 
to the left with pain, and right and left rotation to 20 
degrees with pain.  Repetitive motion further limited motion 
with flexion limited to 26 degrees, extension to 10 degrees, 
lateral flexion to 10 degrees, and rotation to 15 degrees, 
with pain on all ranges of motion.  Diagnoses of mild 
multilevel degenerative change without evidence of fracture 
or malalignment, and limbic vertebrae at L4 were provided.  

The veteran underwent various x-rays in April 2007 in 
conjunction with his VA examinations.  An x-ray of the 
thoracic spine noted mild degenerative changes of the upper 
and mid thoracic spine and no fracture or malalignment of the 
thoracic spine.  An x-ray of the lumbosacral spine noted mild 
multilevel degenerative changes without evidence of fracture 
or malalignment and limbic vertebrae at L4.  An x-ray of the 
left shoulder revealed metallic foreign bodies adjacent to 
the humeral head which may represent shrapnel, moderate 
glenohumeral osteoarthritis manifested by joint space 
narrowing and no evidence of subacromial spur.

The veteran was afforded a neurologic examination in January 
2008.  The examiner stated that the left shoulder problem 
began when the veteran was wounded in Vietnam.  The examiner 
noted that the record showed the veteran was treated, but 
bullet fragments remained in his arm.  These fragments were 
visible in x-rays.  Examination of the left shoulder revealed 
definite atrophy of the musculature around the shoulder, 
elbows, wrists and fingers, as well as some pain on movement 
of the left shoulder.  The examiner opined that the veteran 
was status post gunshot wound to the left shoulder with 
sensory neuropathies involving various peripheral branches of 
C4-T2, giving him continuing parathesias and pain on motion 
related to his gunshot wound.  (As noted, separate service 
connection for left upper extremity neuropathy has been 
established and is not herein at issue.)  The examiner also 
noted that the veteran had a shrapnel wound to the right 
midthroacic region.  Examination revealed that the area was 
not tender and gave the veteran no problem.  Additionally, 
the examiner separately addressed the veteran's complaints of 
low back pain and noted that x-rays revealed grade 1 
spondylolesthisis for many years.  

An April 2008 VA treatment report indicated increase pain in 
the left shoulder with snapping sensations when pulling.  
Examination revealed tenderness on the acromioclavicular 
joint, coracoid process, subacromial region, and negative 
Yegarson's test.

Analysis

The veteran contends that his residuals of shell fragment 
wounds to the left shoulder and thoracic spine warrant higher 
ratings.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where an increase in the level of a service 
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
12 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

A slight muscle wound is a simple wound without debridement 
or infection.  38 C.F.R. § 4.56(d)(1)(i) (2006).  Objective 
findings would entail a minimal scar with no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i) (2006).  Objective 
findings of a moderate disability are entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue.  Id. at (d)(2)(iii).  Some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2006).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 
4.56(d)(4)(i) (2006).  Objective findings of a severe muscle 
wound are manifested by ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id. 
Muscles swell and harden abnormally in contraction.  Id. 
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).




I.  The claim for an increased rating for residuals of a 
shell fragment wound to the left shoulder

The veteran's service-connected disabilities involve injuries 
to Muscle Group III (left shoulder).  Muscle injuries 
evaluated under the applicable diagnostic codes are 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56.  The Board notes that the veteran has some 
symptoms associated with left upper extremity weakness which 
are currently rated as peripheral neuropathy of the upper 
left extremity.  As stated above, the veteran was granted 
service connection for peripheral neuropathy, left upper 
extremity in a March 2008 rating decision and assigned a 
separate 20 percent rating for those symptoms.  The veteran 
has not indicated any disagreement with this decision.  Thus 
the Board will only discuss the symptoms relating to the 
veteran's residuals of the shell fragment wound to the left 
shoulder.

Injuries to Muscle Group III affecting impairment of 
function, involves: elevation and abduction of arm to level 
of shoulder, act in conjunction with muscle groups I and II, 
and involve the intrinsic muscles of the shoulder girdle, to 
include the pectoralis major I (clavicular) and deltoid 
muscle.  38 C.F.R. § 4.73, Diagnostic Code 5303.  Under that 
diagnostic code, a noncompensable (0 percent) evaluation is 
warranted for a slight injury to Muscle Group III, a 20 
percent evaluation is warranted for a moderate injury to 
Muscle Group III, a 30 percent evaluation is warranted for 
moderately severe injury to Muscle Group III, and a 40 
percent evaluation is warranted for severe injury to Muscle 
Group III.

Upon review of the evidence of record, the Board find that 
the veteran's service-connected residuals of a shell fragment 
wound to the left shoulder are best classified as resulting 
in a moderate muscle injury.  In this respect, by way of 
history, the injury to the left shoulder resulted in a 
fragment wound with no nerve or artery involvement and 
surgery to remove foreign bodies and close the wound.  While 
there are some small foreign bodies noted, they are 
contemplated in the findings for moderate muscle damage.  
There was no extensive deep tissue involvement, there were no 
bony fractures, and there is no showing of significant 
interference with work.  More than moderate muscle damage is 
not shown.

At the April 2002 VA examination, there was no evidence of 
pain on range of motion or on palpation, muscles were intact, 
and there was no atrophy.  The April 2007 VA examination did 
show weak left shoulder muscles, and the January 2008 
examination found some atrophy of the musculature around the 
left shoulder, with some pain on movement of the shoulder, 
but good strength.  However, there is no evidence of 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Additionally, there is no evidence 
of objective findings of entrance or exit scars indicating 
track of missile through one or more muscle groups, loss of 
deep fascia on palpation, muscle substance, or normal firm 
resistance of muscles compared with sound side, or tests of 
strength and endurance compared with sound side that 
demonstrate positive evidence of impairment.  

As such, the Board finds that the service-connected residuals 
of a left shoulder shell fragment wound are appropriately 
characterized as moderate, and accordingly, pursuant to 
Diagnostic Code 5303, do not warrant an evaluation in excess 
of 20 percent.  

Finally, the Board notes that there are no contentions 
advanced nor does the evidence demonstrate that the residuals 
of the shell fragment wound to the left shoulder is so 
unusual or abnormal to render application of the regular 
schedular provisions impractical.  As such, there is no basis 
to apply the provisions of 38 C.F.R. § 3.321


II.  The claim for an increased rating for residuals of a 
shell fragment wound to the thoracic spine

At the outset, the Board notes that by a July 2007 rating 
decision, the RO granted service connection for degenerative 
disc disease with spondylolesisthesis as secondary to the 
veteran's thoracic shell fragment wound and assigned a 20 
percent evaluation effective April 6, 2007.  The RO 
determined that the 20 percent rating was warranted under 
Diagnostic Code 5237-5242.  The veteran has not appealed this 
decision.  Thus, the Board will only discuss the symptoms 
relating to the veteran's residuals of the shell fragment 
wound to the thoracic spine.

The RO has evaluated the veteran's right midthoracic region 
of the back, Muscle Group XX, at 10 percent under Diagnostic 
Code 5320.  The function of this muscle group is postural 
support of the body, extension and lateral movements of the 
spine.  The spinal muscles involved are those of the 
sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within DC 5320, applicable to: (1) the cervical and 
thoracic region and (2) the lumbar region.  Based on the 
evidence of record, it appears that it is the veteran's 
thoracic region that was affected by the in- service injury, 
and therefore only those evaluations will be reported.

A 10 percent rating is warranted if impairment of Muscle 
Group XX is moderate; a 20 percent rating is warranted if the 
impairment is moderately severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5320.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for shell fragment 
wounds of the thoracic region, Muscle Group XX.  The evidence 
substantiates no more than a moderate muscle injury to Muscle 
Group XX.  For example, an April 2007 x-ray revealed mild 
degenerative changes of the upper and mid-thoracic spine with 
no fracture or malalighment present.  Further, the January 
2008 VA examination report shows that the examiner found the 
veteran had a shell fragment wound to the right mid-thoracic 
region that was not tender on examination and gave the 
veteran no problem.  There was no limitation of motion of any 
joint as a result of the injury.  The wound was slightly off 
the spine.  Review of records of the injury suggests there 
was no lung involvement and the rib was not fractured.

Thus, objective findings of the veteran's shell fragment 
wound to the mid-thoracic spine, Muscle Group XX, are 
consistent with the findings of no more than a moderate 
disability of the muscle.  There was no evidence of a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  

As such, the Board finds that the service-connected residuals 
of a thoracic spine shell fragment wound are appropriately 
characterized as moderate, and accordingly, pursuant to 
Diagnostic Code 5320, do not warrant an evaluation in excess 
of 10 percent.

Finally, the Board notes that there are no contentions 
advanced nor does the evidence demonstrate that the residuals 
of the shell fragment wound to the thoracic spine is so 
unusual or abnormal to render application of the regular 
schedular provisions impractical.  As such, there is no basis 
to apply the provisions of 38 C.F.R. § 3.321.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claims for increased ratings for residuals of shell fragment 
wounds to the left shoulder and thoracic spine; the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of shell 
fragment wounds of the left shoulder, with back strain is 
denied.

A rating in excess of 10 percent for residuals of shell 
fragment wounds of the thoracic region of the back is not 
warranted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


